Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Antonio Spencer appeals the district court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2013) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Spencer, Nos. 2:92-er-00026-BO-1; 2:12-cv-00034-BO (E.D.N.C. Feb. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.